J-S82018-17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

    COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                              :          PENNSYLVANIA
                                              :
                      v.                      :
                                              :
    HEATH SNYDER                              :
                                              :
                   Appellant                  :    No. 249 WDA 2017

             Appeal from the Judgment of Sentence October 5, 2016
      In the Court of Common Pleas of Bedford County Criminal Division at
                        No(s): CP-05-CR0000126-2016

BEFORE: BENDER, P.J.E., STEVENS, P.J.E.,* and STRASSBURGER, J.**

CONCURRING MEMORANDUM BY STRASSBURGER, J.:

                                                        FILED MARCH 6, 2018

       I agree with the Majority that Appellant’s notice of appeal was untimely

filed, and thus should be quashed.

       I write separately to observe that because his notice of appeal was

untimely filed, this Court does not have jurisdiction to entertain the appeal.

See Commonwealth v. Wrecks, 931 A.2d 717, 720 (Pa. Super. 2007) (“This

Court does not have jurisdiction to hear an untimely appeal.”). Consequently,

I would not conduct the four-part discretionary-aspects-of-sentencing analysis

nor reach the merits of Appellant’s claim.1




1 I note that twice in its Memorandum, the Majority in dicta criticizes the
Bedford County District Attorney. Majority Memorandum at 2 (“…pursuant to
a surprisingly lenient plea agreement…”); id. at 4 (“[T]he Commonwealth
surprisingly did not object to Appellant’s request[.]”). This Court has a difficult

* Former Justice specially assigned to the Superior Court.
** Retired Senior Judge assigned to the Superior Court.
J-S82018-17




enough task dealing with our heavy caseload that we do not need to perform
the District Attorney’s job as well.

* Former Justice specially assigned to the Superior Court.
** Retired Senior Judge assigned to the Superior Court.